DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 - 3 and 9 - 10 are objected to because of the following informalities:  
Claim 1 is objected to because the phrase “blocking an X-ray” in lines 5 - 6 and in line 9 is unorthodox in the English language and is confusing. Examiner suggests amending the phrase to recite “configured to block X-rays” in order to improve the readability and clarity of the claim. 

Claim 3 is objected to because the semicolon in line 4 is grammatically incorrect. Examiner suggests removing the semicolon. 
Claim 9 is objected to because a comma should be inserted after the term “3D space” in line 1 in order to clarify the phrase “performed by a medical imaging system” modifies the method, rather than the “3D space.”
 Claim 9 is objected to because the phrase “medical spatial coordinate system (hereinafter, referred to as a ‘reference coordinate system’)” in lines 8 - 9 should be amended to refer to the claimed coordinate system using only one term: either “medical spatial coordinate system” or “reference coordinate system,” as each limitation should have only a single name in order to provide clear and concise claim language.  
Claim 9 is objected to because the phrase “a location of a C-arm source corresponding to the first location, i.e., a first source location” in lines 10 - 11 should be amended to remove the term “i.e., a first source location” in order to provide clear and concise claim language. Examiner suggests amending the phrase to recite “a first source location of a C-arm source corresponding to the first location.”
Claim 9 is objected to because the phrase “a location of a C-arm source corresponding to the second location, i.e., a second source location” in lines 18 - 19 should be amended to remove the term “i.e., a second source location” in order to provide clear and concise claim language. Examiner suggests amending the phrase to second source location of a C-arm source corresponding to the second location.”
Claim 10 is objected to because a comma should be inserted after the term “3D space” in line 1 in order to clarify the phrase “performed by a medical imaging system” modifies the method, rather than the “3D space.”
Claim 10 is objected to because the phrase “a location of a C-arm source corresponding to the first location, i.e., a first source location” in lines 9 - 10 should be amended to remove the term “i.e., a first source location” in order to provide clear and concise claim language. Examiner suggests amending the phrase to recite “a first source location of a C-arm source corresponding to the first location.”
Claim 10 is objected to because the phrase “a location of a C-arm source corresponding to the second location, i.e., a second source location” in lines 17 - 18 should be amended to remove the term “i.e., a second source location” in order to provide clear and concise claim language. Examiner suggests amending the phrase to recite “a second source location of a C-arm source corresponding to the second location.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 - 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons: 
Line 2 recites “a C-type fluoroscopy device (hereinafter, referred to as 'C-arm').” This limitation is indefinite because the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See MPEP 2173.05(b).III.E. Moreover, the parenthetical phrase “(hereinafter, referred to as 'C-arm')” confuses the scope of the claimed “fluoroscopy device,” as it is unclear whether the “fluoroscopy device” actually is a C-arm or is merely referred to as a C-arm. Examiner suggests amending the phrase to recite “a C-arm.”
There is insufficient antecedent basis for “the first and second captured images respectively obtained by the detector with regard to a subject at first and second locations” in lines 14 - 16. The claim has recited “first and second captured images” in line 14, but has not set forth that the “first and second captured images” are “respectively obtained by the detector with regard to a subject at first and second locations.” It is unclear whether the 
It is unclear what is meant by images “obtained by the detector with regard to a subject at first and second locations” in lines 14 - 16. It is unclear if the claim is trying to recite (1) that the images are respectively obtained while the subject is at a first location and a second location; or (2) that the images are respectively obtained while the detector is at a first location and a second location.
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, the claim will be interpreted as intending that the images are obtained while the detector is at two different locations. 

	Claim 2 is indefinite because there is insufficient antecedent basis for “the location of the first ball marker on the first plate calculated using the first optical marker” in the last two lines.  The “location of the first ball marker on the first plate” has not been set forth as having been “calculated using the first optical marker.” It is unclear whether or not the claim intends to set forth that some structural component of the claimed system is configured to calculate, using the first optical marker, the location of the first ball marker on the first plate. 

	Claim 3 is indefinite because there is insufficient antecedent basis for “the location of the second ball marker on the second plate calculated using the second optical marker” in the last two lines.  The “location of the second ball marker on the 

	Claim 5 is indefinite because there is insufficient antecedent basis for “the location information input by the surgical operator” in the last line.  It is unclear if this is the “information about certain locations” recited in line 4. For the purposes of examination, the claim will be interpreted as referring to the information in line 4. Examiner suggests either amending line 4 to refer to “location information about certain locations” or amending the last line to “the  information input by the surgical operator.”  

Allowable Subject Matter
Claims 1 - 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 - 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Hong et al. (US 2017/0319156, of record) is considered the closest prior art.   
Regarding claim 1, Hong et al. show a medical imaging system comprising a C-arm (C-arm type x-ray device 300, [0040] and fig. 1) comprising an X-ray source (x-ray source 310, [0040] and fig. 1) and a detector (detector 350, [0040] and fig. 1); and a first plate installed on an X-ray path between the X-ray source and the detector (“phantom 500 in …. a region between the x-ray source 310 and the detector 350,” [0053] and fig. 3). The first plate comprises a marker (“phantom sensor 420 attached to the phantom 500, [0059] and fig. 4”).
However, Hong et al. fail to show that the marker is an optical marker. Hong et al. also fail to show that the first plate comprises a first transmissive surface provided with a plurality of first ball markers blocking an X-ray. Moreover, neither Hong et al. nor any prior art of record, either singly or in combination, teaches or reasonably suggests a second plate or the specific details of the matcher recited in claim 1. 
Claims 2 - 8 are allowable by virtue of dependency upon claim 1. 
Regarding claims 9 and 10, Hong et al. fails to show the specific features of the first plate as required by the methods of claims 9 and 10. Moreover, neither Hong et al. nor any prior art of record, either singly or in combination, teaches or reasonably suggests a using a second plate or the specific details of the matching required by the methods of claims 9 and 10.
Claims 11 - 14 are allowable by virtue of dependency upon claims 9 or 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793